Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 103 Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Selivansky (PG Pub. 2012/0328821) in view of Ahmad (PG Pub. 2017/0290329).
Regarding claims 1 and 4, Selivansky teaches an antibacterial textile comprising polyamide polymer fibers with each fiber comprising silver cation particles dispersed within the polymer of the fiber at a weight content within the range of approximately 10-100 ppm [0025 and 0042]. Selivansky is silent regarding the polyamide polymer fibers are blended within a textile fabric at a weight content within the range of 0.5-40% of the fibers of the textile fabric such that the content of the silver cation in the textile fabric is within the range of approximately 0.2-45ppm. However, Ahmad teaches the polyamide polymer fibers are blended within a textile fabric at a weight content within the range of 0.5-40% of the fibers of the textile fabric such that the content of the silver cation in the textile fabric is within the range of approximately 0.2-45ppm in order to yield cost effective textiles and without the use of nanoparticles. It would have been obvious to one of ordinary skill in the art to use the blend of fibers in the claimed amounts of fibers and silver in order to yield cost effective textiles and without the use of nanoparticles. The previous combination is silent regarding the claimed antibacterial property according to AATCC. However, the claimed property would necessarily be inherent to the previous combination given such a similar polymer, silver content, and fiber content. 
Regarding claim 2, each fiber is of partially oriented yarn type has a tenacity of 2.5-4.5 g/dtex and elongation of 60-130% [0028]. 
Regarding claims 3 and 5, the silver metal or silver cation particles have a diameter of 0.5 microns diameter [0045 Selivansky in and 0033 in Ahmad]. 
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Applicant argues “In Selivansky ‘8821, the only place where Silver is dispersed within the polymer (polyamide) fibers, is in Example 1. In this example, the aforementioned silver particles is at a concentration of 0.3% (3000 ppm). This value is 1 to 3 orders of magnitude greater than the claimed values, and accordingly, fails to meet the claimed range.”. This is not the case Selivansky plainly states in paragraph 0039-0040 that the biological agent is a quorum sensing antagonist. Selivansky goes on to state in paragraphs 0041-0042, “In some embodiments, the biological agent is a quorum sensing antagonist capable of disturbing biofilms formation or bacteria production sequence. In some cases, the fibers comprise biocides in an amount ranging from 0.01% and 20.0% wt. In other cases, the amount of the biocide in or on the polymeric fibers is between 0.1% and 5.0% wt. In some cases, the amount of the quorum antagonist in the fibers is between 0.001% and 5.00% wt.”. Therefore, the quorum sensing antagonist is present 100-200,000 ppm or 10-500,000 ppm which reads on the presently claimed range. 
Applicant argues Ahmad amounts of silver particles that are in the fibers, but not the textiles. Applicant states “Ahmad ‘0328 at Paragraph [0029] states that “[t]extiles of the invention may comprise in an amount of fibers or yarns of the invention from about 1% to about 10% by weight of textile. Optionally, the textile comprises from about 1% to 6% (preferably about 2% to about 5% or about 4% to about 8%) by weight of the textile product". However, these values are for the fiber contents in the textile, and not for the silver content in the textile. From this interpretation of Ahmad ‘0328, the amounts of the silver containing fibers and the contents of the silver in each of the silver containing fibers, are two independent parameters for the silver content in the textile, both of which are required to determine the silver content in the textile. There is no disclosure of each of these independent parameters that determine the content of silver in the textile of Ahmad ‘0328. Accordingly, the amounts of silver in the textile are not disclosed and are therefore unknown. It necessarily follows that Ahmad ‘0328 is therefore silent as to any values for silver in the textile itself. Accordingly, Ahmad ‘0328 fails to disclose, teach or suggest the claim 1 recitation of, “Silver metal and/or Silver cation in the textile fabric is within the range of approximately 0.2-45.0 ppm.” Should the Examiner disagree with this contention, the Examiner is requested to provide a showing, including a calculation of the two independent parameters that determine the content of silver in the textile of Ahmad ‘0328.”
As Applicant has admitted Ahmad teaches Ahmad ‘0328 at Paragraph [0029] states that “[t]extiles of the invention may comprise in an amount of fibers or yarns of the invention from about 1% to about 10% by weight of textile.”. Given the taught amounts of fibers in the textile by Ahmad and the taught amount of silver per fiber by Selivansky, the amount of silver in the fabric can be calculated by a simple calculation taking the amount of silver per fiber x the percent of said fibers in the fabric. For example, if each fiber comprises 0.01% silver particles and the fabric comprises 10% of said fiber, then 0.01% x 10% =0.0001% which equal 10 ppm which reads on the presently claimed amount of silver in the fabric. Therefore, the present claims are not patentable. 
Applicant is invited to amend the claims to overcome the cited art.




Art not Used but Relevant
PG Pub. 20120289107 teach polymer composite fibers containing silver. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789